DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2019/0230696, hereinafter Kim, claiming the priority date of provisional application 62/357,945), in view of Islam et al (US 2017/0311315, hereinafter Islam, claiming the priority date of provisional applications 62/343,826 and 62/325,726) and in view of Koorapaty et al (US 2013/0089065, hereinafter Koorapaty).

Regarding claim 13, Kim discloses a terminal device (UE, Para [0045]) comprising: reception circuitry (RF unit, Fig. 12) configured to receive a first signal for synchronization and a second signal for synchronization with a first sub-carrier spacing, which are primary and secondary synchronization signals (receiving synchronization signals PSS and SSS and obtain cell ID, Para [0065, 67] and sub-carrier spacing for a PSS/SSS, Para [0162], meaning the sub-carrier spacing is the same for PSS and SSS);											receive a Non-Zero power Channel State Information Reference Signal (NZP-CSI-RS) (receiving CSI-RS, Para [0047], non-zero CSI-RS, see TS 36.211, Para [0047]);				and detection circuitry (processor, Fig. 12) configured to detect a physical cell identity based on the first synchronization signal and the second synchronization signal (detecting physical cell id from the synchronization signals, Para [0065, 140]); and synchronization circuitry (processor, Fig. 12) configured to perform first synchronization and a second synchronization, wherein the first UE detects synchronization signals such as PSS and SSS to perform DL time/frequency synchronization, Para [0188, 257], also performs UL synchronization, Para [0188]) (See pages 4-7, 9 from provisional application 62/357,945);							but does not disclose receiving the NZP-CSI-RS with a second subcarrier spacing nor the first and second subcarrier spacing being configured individually.  Islam discloses an overhead signal (e.g. CSI-RS) is transmitted on channel type A with a numerology having tone spacing of 60 kHz, Para [0074] and the synchronization signal (e.g. PSS and SSS) are transmitted on channel type B with a different numerology having a tone spacing of 240 kHz, Para [0075]  (Para [0072-73] in provisional 62/343,826).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Islam in order to adopt different tone spacing to help mitigate phase noise experienced when communicating at different frequency bands; 											and does not disclose the NZP-CSI-RS is a signal used for a second synchronization.  Koorapaty discloses CSI-RS can be used for quality estimation and synchronization, Para [0058].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Koorapaty in order to improve energy efficiency and reduce interference by reducing or eliminating reliance on CRS for time and frequency synchronization.
Regarding claim 14, Kim discloses the terminal device according to claim 13, but not wherein, the first subcarrier spacing is different from the second subcarrier spacing.  Islam discloses an overhead signal (e.g. CSI-RS) is transmitted on channel type A with a numerology having tone spacing of 60 kHz, Para [0074] and the synchronization signal (e.g. PSS and SSS) are transmitted on channel type B with a different numerology having a tone spacing of 240 kHz, Para [0075] (Para [0072-73] in provisional 62/343,826).
Regarding claim 15, Kim discloses a communication method used for a terminal apparatus, the communication method comprising: receiving a first synchronization signal, a second synchronization signal, a physical broadcast channel, and a NZP Channel State Information Reference Signal (CSI-RS) for a second synchronization (receiving synchronization signals PSS and SSS and obtain cell ID, Para [0065, 67], receiving the PBCH, Para [0140] and receiving CSI-RS, Para [0047]); and detecting an identity based on the first synchronization signal and the second synchronization signal, wherein the receiving the first synchronization signal and the second synchronization signal with a first subcarrier spacing, receiving the physical broadcast channel based on the identity (detecting physical cell id from the synchronization signals, Para [0065, 140], sub-carrier spacing for a PSS/SSS, Para [0162], meaning the sub-carrier spacing is the same for PSS and SSS, receive and decode PBCH using cell ID, Para [0140]; performing first synchronization and a second synchronization, wherein the first synchronization signal and the second synchronization signal are signals for a first synchronization (UE detects synchronization signals such as PSS and SSS to perform DL time/frequency synchronization, Para [0188, 257], also performs UL synchronization, Para [0188]) (See pages 4-7, 9 from provisional application 62/357,945);	 Also see pages 4-7, 9 from provisional application 62/357,945); but does not disclose receiving the NZP-CSI-RS by a second subcarrier spacing nor the first and second subcarrier spacing being configured individually.  Islam discloses an overhead signal (e.g. CSI-RS) is transmitted on channel type A with a numerology having tone spacing of 60 kHz, Para [0074] and the synchronization signal (e.g. PSS and SSS) are transmitted on channel type B with a different numerology having a tone spacing of 240 kHz, Para [0075]  (Para [0072-73] in provisional 62/343,826); and does not disclose the NZP-CSI-RS is a signal used for a second synchronization; and does not disclose the NZP-CSI-RS is a signal used for a second synchronization.  Koorapaty discloses CSI-RS can be used for quality estimation and synchronization, Para [0058].
Regarding claim 16, Kim discloses the communication method according to claim 15, but not wherein, the first subcarrier spacing is different from the second subcarrier spacing. Islam discloses an overhead signal (e.g. CSI-RS) is transmitted on channel type A with a numerology having tone spacing of 60kHz, Para [0074] and the synchronization signal (e.g. PSS and SSS) are transmitted on channel type B with a different numerology having a tone spacing of 240kHz, Para [0075] (Para [0072-73] in provisional 62/343,826).
Regarding claim 17, Kim discloses a base station device (base station, Para [0045]) comprising: transmission circuitry (RF unit, Fig. 12) configured to transmit a first synchronization signal, a second receiving synchronization signals PSS and SSS and obtain cell ID, Para [0065, 67], receiving the PBCH, Para [0140] and receiving CSI-RS, Para [0047]); and determination circuitry (processor, Fig. 12) configured to determine an identity based on the first synchronization signal and the second synchronization signal, wherein the transmission circuitry is configured to transmit the first synchronization signal and the second synchronization signal by a first subcarrier spacing, transmit the physical broadcast channel based on the identity (detecting physical cell id from the synchronization signals, Para [0065, 140], sub-carrier spacing for a PSS/SSS, Para [0162], meaning the sub-carrier spacing is the same for PSS and SSS, receive and decode PBCH using cell ID, Para [0140].  Also see pages 4-7 from provisional application 62/357,945); for the terminal device to be capable to perform a first synchronization and to perform a second synchronization (this is an intended use of the transmitted signals, and performing synchronization is done at the UE and does not carry patentable weight for BS apparatus claim) but does not disclose transmitting the NZP-CSI-RS by a second subcarrier spacing nor the first and second subcarrier spacing being configured individually.  Islam discloses an overhead signal (e.g. CSI-RS) is transmitted on channel type A with a numerology having tone spacing of 60 kHz, Para [0074] and the synchronization signal (e.g. PSS and SSS) are transmitted on channel type B with a different numerology having a tone spacing of 240 kHz, Para [0075]  (Para [0072-73] in provisional 62/343,826).  
Regarding claim 18, Kim discloses the base station device according to claim 17, but not wherein, the first subcarrier spacing is different from the second subcarrier spacing. Islam discloses an overhead signal (e.g. CSI-RS) is transmitted on channel type A with a numerology having tone spacing of 60kHz, Para [0074] and the synchronization signal (e.g. PSS and SSS) are transmitted on channel type B with a different numerology having a tone spacing of 240kHz, Para [0075] (Para [0072-73] in provisional 62/343,826).
Regarding claim 19, Kim discloses a communication method used for a base station device, the communication method comprising: transmitting a first synchronization signal, a second synchronization signal, a physical broadcast channel, and a NZP Channel State Information receiving synchronization signals PSS and SSS and obtain cell ID, Para [0065, 67], receiving the PBCH, Para [0140] and receiving CSI-RS, Para [0047]); and determining an identity based on the first synchronization signal and the second synchronization signal, wherein transmitting the first synchronization signal, the second synchronization signal, the physical broadcast channel, and the reference signal comprises transmitting the first synchronization signal and the second synchronization signal by a first subcarrier spacing, transmitting the physical broadcast channel based on the identity(detecting physical cell id from the synchronization signals, Para [0065, 140], sub-carrier spacing for a PSS/SSS, Para [0162], meaning the sub-carrier spacing is the same for PSS and SSS, receive and decode PBCH using cell ID, Para [0140].  Also see pages 4-7 from provisional application 62/357,945); for the terminal device to be capable to perform a first synchronization and to perform a second synchronization (this is an intended use of the transmitted signals, and the UE performing these synchronizations is not positively recited)  but does not disclose transmitting the NZP-CSI-RS by a second subcarrier spacing nor the first and second subcarrier spacing being configured individually.  Islam discloses an overhead signal (e.g. CSI-RS) is transmitted on channel type A with a numerology having tone spacing of 60 kHz, Para [0074] and the synchronization signal (e.g. PSS and SSS) are transmitted on channel type B with a different numerology having a tone spacing of 240 kHz, Para [0075]  (Para [0072-73] in provisional 62/343,826).  
Regarding claim 20, Kim discloses the communication method according to claim 19, but not wherein, the first subcarrier spacing is different from the second subcarrier spacing. Islam discloses an overhead signal (e.g. CSI-RS) is transmitted on channel type A with a numerology having tone spacing of 60kHz, Para [0074] and the synchronization signal (e.g. PSS and SSS) are transmitted on channel type B with a different numerology having a tone spacing of 240kHz, Para [0075] (Para [0072-73] in provisional 62/343,826).
Regarding claims 21 and 23, Kim discloses the terminal device/BS according to claim 13/17, wherein the reception circuitry is configured to receive/transmit a physical broadcast channel based on the physical cell identity (UE receives and decodes the PBCH using the cell id, Para [0140], transmitted by the eNB
Regarding claims 22 and 24, Kim discloses the communication method according to claim 15/19, further comprising: receiving/transmitting a physical broadcast channel based on the physical cell identity (UE receives and decodes the PBCH using the cell id, Para [0140], transmitted by the eNB).

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.  The applicant argues the references do not disclose the limitations in the claim.  Applicant argues Islam fails to disclose the (1) meaning of an extended synchronization signal (ESS) and (2) there are explicit findings of a how a person of ordinary skill understood the meaning of the ESS.  				In response, these arguments are completely irrelevant.  The ESS is not a limitation in the claims nor is the ESS in Islam being used to disclose any of the limitations in the claim.  What Islam teaches in regards to ESS is completely irrelevant.  The claim uses the term “comprising” which is an open ended term that does not exclude additional, un-recited elements or method steps.  Islam discloses the first and second synchronization signals which are the PSS and SSS respectively.  Islam’s disclosure on the ESS is irrelevant.  													Applicant argues over the (3) CSI-RS disclosed in Koorapaty and states the CSI-RS is a supplementary synchronization signal for realizing high precision synchronization which cannot be realized by the PSS/SSS only.  Applicant cites portions of Koorapaty then concludes the CSI-RS in Koorapaty corresponds to the ESS of Islam for some reason.  This is incorrect, as the CSI-RS in Koorapaty corresponds to the CSI-RS in Islam.  Applicant appears to argue since the CSI-RS is used for synchronization it has to correspond to the ESS, which is incorrect.  The third signal, which is the CSI-RS, is used for second synchronization, is just intended use of the CSI-RS anyway.       
				
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461